ORICINAL                                           01/05/2021


         IN THE SUPREME COURT OF THE STATE OF MONTANA                               Case Number: PR 20-0005


                                     PR 20-0005                              FILED
                                                                             JAN 0 5 2021
                                                                         Bowe rt Greenwood
                                                                       Clerk of Supreme Court
IN RE THE MOTION OF ANNE WALLACE BLAIR                                    State of Montana
FOR ADMISSION TO THE BAR OF THE STATE                                  ORDER
OF MONTANA




      Anne Wallace Blair has filed a motion for admission to the Bar of the State of
Montana pursuant to Rule V of the Rules for Admission, Admission on Motion. The Bar
Admissions Administrator of the State Bar of Montana has informed the Court that the
Comrnission on Character and Fitness has certified that Blair has provided the necessary
documentation and has satisfied the requirements prerequisite to admission on motion
under Rule V. Therefore,
      IT IS HEREBY ORDERED that upon payment of any application fees and
completion of any other processing requirements as set forth by the Bar Admissions
Administrator. Anne Wallace Blair may be sworn in to the practice of law in the State of
Montana. Arrangements for swearing in may be made by contacting the office ofthe Clerk
of the Montana Supreme Court.
      The Clerk is directed to provide copies of this order to Petitioner and to the State
Bar of Montana.
      DATED this 5 day ofJanuary, 2021.




                                                                   Justi •
     S24 m 4-i.,
        Justices -




-)